Citation Nr: 0836458	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-33 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for hepatitis C, currently 
rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION


The veteran served on active duty from July 1974 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
10 percent rating for hepatitis C.
 
FINDINGS OF FACT

The veteran's hepatitis C has been manifested by intermittent 
fatigue.  There have been no incapacitating episodes during 
the period under consideration of more than two weeks 
duration in a 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hepatitis C have not been met.  38 U.S.C.A. § 1155, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.114, Diagnostic Code 
(DC) 7354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under Diagnostic Code 7354, which provides the rating 
criteria for hepatitis C, a 0 percent rating is assigned for 
hepatitis C that is nonsymptomatic.  A 10 percent rating is 
assigned for hepatitis C with intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12- 
month period.  A 20 percent rating is assigned for hepatitis 
C with daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent rating 
is assigned for daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  A 60 
percent rating is assigned for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly.  A 
100 percent rating is assigned for near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  38 
C.F.R. § 4.114, DC 7354 (2007).

Incapacitating episode means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, DC 7354, Note 2 (2007).  The 
term substantial weight loss means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  The term minor weight loss means a 
weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  Baseline 
weight means the average weight for the two-year-period 
preceding onset of the disease.  38 C.F.R. § 4.112 (2007).

The relevant post-service medical records dated from January 
2005 to October 2006 show that the veteran received 
intermittent treatment for his diagnosed hepatitis C.  The 
September 2005 report indicates chronic hepatitis C was non-
responsive to medications.  However, the March 2005, July 
2005, and December 2005 reports noted that the veteran was 
doing extremely well and was not having any problems, 
including any side effects from his hepatitis C therapy.  The 
August 2006 report stated that the veteran denied any 
complaints.

On VA examination in March 2006, the veteran reported 
residuals of hepatitis including severe fatigue one to two 
times per week.  He denied malaise, nausea, vomiting, 
anorexia, arthaglic pain, right upper quadrant pain, and 
abdominal pain.  He did not report bed rest.  The veteran 
gave a history of treatment with three different medications, 
all of which failed.  The veteran reported that he had not 
been taking any medication and was last treated in October 
2005.  The examination revealed that the abdominal cavity did 
not protrude.  There was no tenderness upon light or deep 
palpitation of the abdomen, and there was no evidence of 
hepatomegaly.  There were no clinical signs of liver disease 
such as jaundice, pal erythema, or signs of angioma.  There 
was no evidence of malnutrition such as muscle wasting.

The veteran claims that his statements to a nurse 
practitioner that some weeks he was severely fatigued for the 
entire week were not properly recorded.  Nevertheless, the 
veteran's contentions are not supported by the evidence from 
the physician's reports.  The reports show that the veteran 
did not complain of any symptoms other than intermittent 
fatigue and has had no incapacitating episodes for a duration 
of at least two weeks but less than four weeks in the past 
12-month period.  Even if the veteran were severely fatigued 
on a daily basis for "some weeks," that would not constitute 
daily fatigue which is required for the assignment of an 
increased rating.

The Board finds that the medical evidence shows that the 
veteran's hepatitis C most nearly approximates the criteria 
for a 10 percent rating.  Treatment records and the March 
2006 VA examination revealed that the veteran suffered from 
episodes of fatigue that were related to his hepatitis C.  
The evidence reflects that those symptoms were intermittent, 
with the veteran reporting that they came and went.  While 
the Board acknowledges that the veteran has symptoms related 
to his hepatitis C disease, the evidence does not show that 
these symptoms occur daily, nor is there evidence of any 
incapacitating episodes where a physician prescribed bed 
rest.  The veteran is therefore not entitled to a rating in 
excess of 10 percent.

In sum, the weight of the credible evidence demonstrates that 
the veteran's hepatitis C did not warrant a rating in excess 
of 10 percent disabling.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in February 2006 and March 
2006, and a rating decision in July 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2007 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 10 percent disabling for hepatitis C is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


